mously dismissed, without costs. Memorandum: Petitioner, Michael A. Gold, a part-time Assistant County Attorney, in his petition in this CPLR article 78 proceeding seeks to challenge the authority of respondent County Judge to prohibit petitioner from representing Herman Palmer in criminal proceedings in respondent’s court. The record conclusively establishes, despite petitioner’s assertions to the contrary, that Herman Palmer never authorized petitioner to commence the instant proceeding in his behalf and that Herman Palmer is not a party thereto. It appears that Herman Palmer willingly acceded to respondent’s instructions and completely terminated any attorney-client relationship with petitioner and engaged other counsel in the criminal matter. There is no showing that Herman Palmer desired to retain petitioner as counsel after that time. Petitioner Gold, therefore, lacks standing to challenge in his own name any ruling made by respondent in the criminal matter (see Matter of Legal Aid Soc. of Sullivan County v Scheinman, 53 NY2d 12). Inasmuch as any issue pertaining to Palmer’s retention of counsel in the criminal matter is moot and since the court will not entertain requests for advisory opinions, there is no justiciable issue in any case or controversy over which the court has jurisdiction (see Matter of Legal Aid Soc. of Sullivan County v Scheinman, supra; Prashker v United States Guar. Co., 1 NY2d 584; 3 Weinstein-Korn-Miller, NY Civ Prac, pars 3001.03, 3001.04, 3001.05). The petition is, therefore, dismissed. (Art 78.) Present — Simons, J.P., Hancock, Jr., Callahan, Denman and Schnepp, JJ.